Title: Tadeusz Kosciuszko to Thomas Jefferson, 20 May 1809
From: Kosciuszko, Tadeusz
To: Jefferson, Thomas


           Mai 20 1809
          Je suis faché d’apprendre par vottre lettre la mauvaise santé d’un homme si éstimable que Mr Barnes; mais si L’ange du ciel lui apporte l’ordre de quitter Le service du monde Je ne doute pas que vous ne trouviez en Amerique ou les moeurs ne sont pas si corrompues qu’en Europe—quelqu’un qui approche de son méritte de son bon Coeur et de son honnetté.—
          Je ne vois pas comment vous pouriez étre en guerre avec la France si ce n’est par lettres, manifestes ou Journeaux.—a l’egard de L’Angleterre c’est toute autre chose car vous pouriez être maitre de l’Amerique du Nord et ce qui doit arriver avec le tems.—
           Ne perdez pas de vue l’Ecole Militaire pour les Jeunes gens de chaque province, afin qu’ils soyent un jour capable de guider votre Milice; quoique vous ne soyez plus en place votre motion Sera adoptée sans contre dit, car vous étes cheri de tout Le monde.—
          Que le ciel vous protege pour le bienfait de L’humanité, La justice, L’exemple et Le bonheur de vos Amis aussi Sincere que moi—
          
            T
            Kosciuszko
         
          Editors’ Translation
          
             20 May 1809
            I am sorry to learn through your letter that a man as estimable as Mr. Barnes is in poor health; but if the angel of heaven brings him orders to quit the service of this world I do not doubt that you will find in America where customs are not as corrupt as they are in Europe someone who will come close to him in merit, kindness and honesty.—
            
            I do not see how you could be at war with France, except through letters, manifestos or newspapers.—Regarding England that is a different matter as you could be master of North America and that must happen in time.—
             Do not lose sight of the Military School for young men from each province, so that they may be able some day to lead your militia; even though you are no longer in office, your proposal will be adopted without opposition, as you are beloved by everybody.—
            May heaven protect you for the benefit of humanity, justice, as an example to and for the happiness of your friends who are as sincere as I am—
            
              T
              Kosciuszko
          
        